Citation Nr: 0534274	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus 
secondary to residuals, multiple fractures of pelvis, left 
ischium, left acetabulum, left femoral head, with arthritis 
of left hip and neuropathy, left peroneal nerve. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1967 to October 
1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The RO remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in January 2005.  

The Board notes that, in various written statements submitted 
since May 2001, the veteran raised a claim for service 
connection for a hip disorder secondary to residuals of his 
service-connected fractures with arthritis and neuropathy.  
Initially, the veteran failed to identify the hip for which 
he was claiming service connection on a secondary basis.  The 
RO then decided that claim in a rating decision dated April 
2002, but in doing so, referred to the veteran's left hip 
only.  The RO explained that residuals of the veteran's 
service connected fractures with arthritis and neuropathy 
included left hip symptomatology.  Thereafter, the veteran 
disagreed with the RO's denial and clarified that he was 
seeking service connection for a right hip disorder on a 
secondary basis.  The RO has not yet decided this claim.  The 
Board thus refers this matter to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Diabetes mellitus is not related to service-connected 
residuals of multiple fractures of the pelvis, left ischium, 
left acetabulum and left femoral head with arthritis of left 
hip and neuropathy of the left peroneal nerve. 


CONCLUSION OF LAW

Diabetes mellitus is not proximately due to or the result of 
residuals, multiple fractures of pelvis, left ischium, left 
acetabulum, left femoral head, with arthritis of left hip and 
neuropathy, left peroneal nerve.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has provided the veteran adequate notice and assistance with 
regard to his claim such that the Board's decision to proceed 
in adjudicating this claim does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. at 
392-94.  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO, including via AMC, provided the veteran 
VCAA notice by letters dated in August 2003 and January 2005, 
after initially deciding his claim in a rating decision dated 
in April 2002.  In its letters, the RO acknowledged the 
veteran's claim, identified the evidence it had received in 
support of that claim, the evidence VA was responsible for 
securing, and the evidence  the veteran needed to submit to 
substantiate the claim, and indicated that it would make 
reasonable efforts to assist the veteran in obtaining and 
developing outstanding evidence provided he identified the 
sources of that evidence.  The RO further indicated that, 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent evidence.  The RO advised the 
veteran to identify or send directly to VA all relevant 
evidence.  The RO indicated that, if the veteran wished VA to 
obtain his treatment records on his behalf, he should sign 
the enclosed forms authorizing their release.

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In rating decisions dated in April 2002 and January 2005, a 
statement of the case issued in August 2002, supplemental 
statements of the case issued in July 2003, August 2004 and 
July 2005, and a remand issued in January 2005, VA, via the 
RO and Board, provided the veteran some of the same 
information provided in the previously noted letters.  As 
well, VA notified the veteran of the VCAA, explained the 
reasons for which it denied the veteran's claim and 
identified the evidence it had considered in doing so and the 
evidence still needed to substantiate that claim.  VA also 
furnished the veteran all provisions pertinent to his claim, 
including those governing VA's duties to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the August 2003 and January 2005 VCAA notice 
letters was harmless error.  First, as previously indicated, 
in the aggregate, VA met the content notification 
requirements of the VCAA.  Second, in Pelegrini II, the Court 
recognized the need for, and the validity of, notification 
sent after the initial decision in cases where such notice 
was not mandated until after that initial decision had been 
made.  Although, in this case, the VCAA was already in effect 
at the time the RO decided the veteran's claim, the only way 
that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result, forcing the veteran 
to begin the appellate process anew.  Third, in reviewing 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's prior decision.  As such, the 
veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, he was 
afforded the appropriate opportunity to identify or submit 
additional evidence prior to the Board's consideration of his 
appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
this claim, any error in not providing a single notice to the 
veteran covering all content requirements, or any error in 
timing, is harmless error.

B.  Duty to Assist

VA, via the RO and the Board, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, VA endeavored to secure and associate with the 
claims file all evidence the veteran identified as being 
pertinent to his claim, including service medical records and 
VA and private treatment records.  Second, VA conducted 
medical inquiry in an effort to substantiate the veteran's 
claim by affording him a VA examination, during which an 
examiner addressed the etiology of the veteran's diabetes 
mellitus.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  The Board thus deems the 
record ready for appellate review.   



II.  Analysis of Claim

The veteran seeks service connection for diabetes mellitus 
secondary to residuals of multiple fractures with arthritis 
of left hip and neuropathy of the left peroneal nerve.  He 
and his representative have submitted multiple written 
statements in support of this appeal.  According to these 
statements, the veteran is entitled to service connection for 
diabetes mellitus on a secondary basis because that disease 
developed secondary to an inability to exercise due to the 
pain of the residuals of his multiple service-connected 
fractures.  The veteran points out that none of his six 
siblings or 40 cousins, aunts and uncles has diabetes 
mellitus, that his father does not have diabetes, and that 
his mother had diabetes, but type I, not the type with which 
he has been diagnosed.  He also points out that he is not 
obese, and prior to being diagnosed with such a disease, was 
incarcerated and under a dietician's care.  He argues that 
the medical opinion he submitted in support of his appeal is 
sufficient to grant him service connection for diabetes 
mellitus.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and diabetes mellitus became manifest to a degree of 10 
percent within one year from the date of discharge and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service medical documents of record, including a 
February 2002 letter from Debbie Mahoney, a private 
registered nurse, VA treatment records dated since 2001 and a 
report of a VA examination conducted in February 2005, 
confirm that the veteran has diabetes mellitus.  These 
documents also confirm that a health care provider first 
diagnosed the veteran with this disease in 2001.  

The question thus becomes whether such a disease is related 
to residuals of the veteran's multiple fractures of the 
pelvis, left ischium, left acetabulum, left femoral head with 
arthritis of the left hip and neuropathy of the left peroneal 
nerve (sustained during an in-service automobile accident), 
for which the RO granted the veteran service connection in 
November 1969.  A 70 percent evaluation has been in effect 
for this disability since the veteran filed a claim for 
service connection for diabetes mellitus in February 2002.  

Two health care providers have addressed whether such a nexus 
exists: the previously noted private nurse and a VA 
examiner/physician.  In a letter dated February 2002, the 
private nurse noted that the veteran had been diagnosed with 
diabetes mellitus in December 2001.  She also noted that it 
was as likely as not that the veteran's prolonged period of 
decreased mobility related to his left hip and leg injury was 
a contributing factor in the development of his diabetes.  

In February 2005, the VA examiner acknowledged the 
aforementioned opinion and noted that the veteran had no 
family history of diabetes other than his mother, who was 
diagnosed with this disease, type II, later in life.  He 
diagnosed the veteran with metabolic sydrome comprised of 
obesity, primarily abdominal, hyperlipidemia, hypertension 
and diabetes mellitus, type II.  He indicated that diabetes 
was first diagnosed in December 2001 and did not have its 
onset in service.  He also found that such disease was not 
aggravated or made worse as a result of the injuries the 
veteran sustained in the in-service automobile accident, or 
as a result of his subsequent immobility that resulted from 
surgical procedures.  He concluded that the veteran's 
diabetes is part of his metabolic syndrome and that the most 
likely significant etiological factor is the veteran's 
obesity, not a lack of nutrition.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns great evidentiary 
weight to the VA examiner's unfavorable opinion.  First, it 
is offered by a physician, rather than a nurse and is thus 
based on a greater degree of knowledge of medical issues.  
Second, it is based on a review of the claims file.  Third, 
it is also based on the veteran's reported history and an 
examination of the veteran and is supported by rationale.  

The nurse's opinion, on the other hand, represents a bare 
conclusion that is not supported by a review of the record, 
clinical data or rationale.  The Board thus finds that such 
an opinion is not probative and affords it no evidentiary 
weight.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing the 
existence of a disability resulting from service.  In this 
case, the veteran's assertions represent the only other 
evidence of record establishing that diabetes mellitus is at 
least as likely as not related to residuals of the veteran's 
service-connected fractures with arthritis and neuropathy.    
These assertions are insufficient to establish the necessary 
nexus in this case as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
render a competent opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as the veteran's diabetes mellitus is not related to 
his service-connected residuals, multiple fractures of 
pelvis, left ischium, left acetabulum, left femoral head with 
arthritis of the left hip and neuropathy of the left peroneal 
nerve, the Board concludes that diabetes mellitus is not 
proximately due to or the result of a service-connected 
disability.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, the 
preponderance of the evidence is against the claim; it must 
therefore be denied.




ORDER

Service connection for diabetes mellitus secondary to 
residuals, multiple fractures of pelvis, left ischium, left 
acetabulum, left femoral head, with arthritis of left hip and 
neuropathy, left peroneal nerve, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


